Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered October 24, 2005, insofar as appealed from, terminating respondent’s parental rights to the subject children rather than suspending judgment, unanimously affirmed, without costs.
Respondent’s parental rights were properly terminated based on a preponderance of the evidence showing at best only sporadic compliance with the agency’s visitation schedule even after the fact-finding hearing at which respondent conceded neglect, a failure to complete a drug treatment program by the time of the dispositional hearing more than two years after the children were placed, and a nurturing foster parent in whose care the children have been since infancy and who, with the support of petitioner and the law guardian, wants to adopt them (see Matter of Albert E., 259 AD2d 315 [1999]; Matter of David J., 260 AD2d 279 [1999]). We have considered respondent’s other arguments and find them unavailing. Concur—Andrias, J.E, Friedman, Marlow, Williams and Catterson, JJ.